Citation Nr: 1400395	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  10-33 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for major depression.

2.  Whether new and material evidence has been received to reopen the claim of service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for major depression.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and his brother


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to October 1974 and from December 1974 to December 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the RO.

The Virtual VA claims file has been reviewed.  

As new and material evidence has been received to reopen the Veteran's previously denied claim of service connection for major depression.  Further development of the evidence is required before the Board can adjudicate the Veteran's claim of entitlement to service connection for major depression.  As such, the reopened claim is being remanded to the RO via the Appeals Management Center in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  In an April 2005 rating decision, the RO denied the claim of service connection for major depression.  

2.  In an August 2006 rating decision, the RO denied the claim of service connection for PTSD.  

3.  The evidence received since the April 2005 rating decision as to the issue of service connection for major depression is relevant and not cumulative of facts previously considered.  

4.  The evidence received since the August 2006 rating decision as to the issue of service connection for PTSD is cumulative in nature and repetitive of facts that were previously considered.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of service connection for major depression.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

4.  New and material evidence has not been received to reopen the claim of service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In addition, in Kent v. Nicholson, 20 Vet. App. 1, 11-12 (2006), the CAVC held that, in the context of an application for reopening, VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  

The CAVC elaborated that VA is required, in response to an application to reopen, to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial. 

In this case, the agency of original jurisdiction (AOJ) issued notice letters, dated in April 2009 and June 2013, to the Veteran.  These letters explained the appropriate definitions of new and material evidence and the evidence needed to substantiate the underlying claims; therefore, the letters provided the new and material evidence notice required by the Kent decision.  

The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of VA post-service treatment, and the Veteran's own statements in support of his claims.  As will be explained, the Veteran has not provided new and material evidence sufficient to reopen his previously denied claim of service connection for PTSD.  Thus, no examination or nexus opinion is required as to that claim.  

Additionally, the Veteran has provided sufficient new and material evidence to reopen his previously denied claim for major depression; this claim is being remanded for a VA examination.  38 C.F.R. § 3.159(c)(4)(iii).  

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.


Legal Criteria to Reopen Service Connection

In general, rating decisions and Board decisions that are not timely appealed are final.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103.  If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  

Under 38 C.F.R. § 3.156, a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  "New" evidence is defined as evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The CAVC has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold.  Shade v. Shinseki, 24 Vet. App 110 (2010). 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the AOJ by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as an original claim for benefits.  38 C.F.R. § 3.156(c).     

If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening a claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510 (1992).

The RO denied the Veteran's claim of service connection of major depression in an April 2005 rating decision.  The RO denied the Veteran's claim for service connection of PTSD in an August 2006 rating decision.  Although notified of these decisions, the Veteran did not appeal.  Therefore, the April 2005 and August 2006 denials became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

In the April 2005 denial, the RO found that the evidence did not show that the Veteran had any complaints, treatment, or diagnosis of depression in service; the RO also found that the Veteran had not provided any evidence that he had been diagnosed with depression which was related to his service.  The evidence considered included the Veteran's claim and a lay statement from his ex-wife.

In the August 2006 denial, the RO found that the evidence did not show that the Veteran had met the criteria for a diagnosis of PTSD.  The RO noted that the Veteran did not have a nervous disorder in service.  The RO acknowledged that the Veteran was stationed at Azores during the time when a plane crash occurred there, but concluded that, in the absence of a diagnosis of PTSD in accordance with the DSM-IV criteria, there was no basis for service connection.  

The evidence included the claim, lay statements, service treatment records, and post-service treatment records, including a VA examination report, showing diagnoses of major depression, substance abuse, and possible PTSD.  

The Board notes that, while the issue was characterized as service connection for any psychiatric disorder at the time of the prior, August 2006 denial, the rating decision only addressed the claim of service connection for PTSD.  

Since the denial of the Veteran's claims in April 2005 and August 2006, additional medical records have been associated with the Veteran's claims file.  

In particular, VA treatment records show treatment for and diagnoses of anxiety disorder, major depression, and polysubstance abuse.  The Board observes that VA treatment records also noted that the Veteran provided a history of a PTSD diagnosis, but that a February 2013 treatment record stated that the DSM-IV criteria for PTSD were not met.  

Additionally, the Veteran submitted written statements and provided testimony in September 2013, asserting that his major depression was related to his experiences in service, including being at the scene of the plane crash in the Azores.  

As the Veteran has now been diagnosed with depression, the Board has recharacterized the issues as whether there is new and material evidence to reopen the claim of major depression and whether there is new and material evidence to reopen the claim of service connection for PTSD.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (claims based upon distinctly and properly diagnosed diseases or injuries cannot be considered the same claim).


Major Depression

The evidence submitted subsequent to the April 2005 rating decision as to the issue of service connection for major depression is new and material.  The claim was previously denied on the basis that there was no diagnosis of depression and that service personnel records and service treatment records did not indicate any complaints, treatment, or diagnoses of major depression, despite the Veteran's being stationed at Azores at the time of the plane crash.

The added evidence speaks directly to an element which was not previously established, mainly a current diagnosis of major depression.  At the time of the prior, April 2005 there was no diagnosis of major depression.  Since that determination, the Veteran submitted evidence reflecting an evaluation and diagnosis of major depression, as well as anxiety disorder.  Accordingly, the Board finds that new and material evidence has been submitted to reopen the claim of service connection for major depression.


PTSD

The evidence submitted subsequent to the August 2006 rating decision as to the issue of service connection for PTSD is not new and material.  

Of note, the added evidence does not address any element which was not of record.  The new evidence does not provide a diagnosis of PTSD in accordance with the DSM-IV criteria; there is nothing in the records indicating any psychiatrist or psychologist has determined that the Veteran has been diagnosed with PTSD related to service.  

The evidence confirming assessments of rule out PTSD and possible PTSD by screening are cumulative in nature, as such assessments were of record at the time of the August 2006 denial.  

Similarly, his lay statements regarding his PTSD are similar to his prior claim, and are basically repetitive of his earlier assertions addressed in 2005.  There remains no evidence that the Veteran has been diagnosed with PTSD which is causally or etiologically related to his service.  See Kent v. Nicholson, 20 Vet. App. 1, 10 (2006) (finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied").  There remains no confirmation of a diagnosis of PTSD in accordance with the DSM-IV criteria.  

Thus, on this record, new and material evidence sufficient to reopen the claim has not been presented.


ORDER

As new and material evidence has not been received to reopen the claim of service connection for PTSD, the appeal to this extent is denied.

As new and material evidence has been received to reopen the claim of service connection for major depression, the appeal to this extent is allowed subject to further action as discussed hereinbelow.


REMAND

Having reopened the claim of service connection for major depression, the Board finds that further development is necessary.  Specifically, a VA examination should be obtained.

There is evidence of record indicating that the Veteran has major depression.  The Veteran's VA treatment records include diagnoses of major depression and anxiety disorder.  

Nevertheless, despite the diagnosis of record, it is unclear whether his major depression is causally or etiologically related to service.  The Board also observes that the Veteran indicated during his hearing that he wished to include anxiety disorder in his claim.  The Board points that the Veteran's claim implicitly includes a claim for any acquired psychiatric disorder other than PTSD.  There are VA treatment records and statements that indicate that the Veteran associates his depression and anxiety disorder related to witnessing a plane crash in the Azores during his military service.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010).  

However, while VA treatment records confirmed the diagnosis of major depression and generalized anxiety disorder, it is unclear whether his currently identified acquired psychiatric disorder, other than PTSD, had its clinical onset during the Veteran's period of active service.   

A remand is therefore warranted to obtain an opinion on the question as to whether the Veteran's major depression, or any other acquired psychiatric disorder, other than PTSD, is related to his service.  See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty to obtain an examination of the claimant at VA health-care facilities if the evidence of record does not contain adequate evidence to decide a claim).

Additionally, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).   

To the extent that there are any outstanding VA medical records related to the Veteran's claim for service connection, such records must be obtained and associated with his claims file.

Accordingly, the reopened claim is REMANDED for the following action:

1. The RO should take all indicated action in order to attempt to obtain and associate with the claims file the VA mental health treatment records identified by the Veteran for the period between March 2006 and January 2009 or since May 2013.

2.  The RO then should have the Veteran scheduled for a VA psychiatric  examination determine the nature and likely etiology of the claimed psychiatric disorder, other than PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

After examining the Veteran and reviewing the entire record, the examiner should opine as to whether it is as least as likely as not (50 percent probability or more) that any current innocently acquired psychiatric disability, other than PTSD, had its clinical onset during the Veteran's period of active service.

The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.

A complete rationale should accompany each opinion provided.

3.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


